Citation Nr: 0016660	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to 
September 1983.

The appeal arises from the July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, granting service connection for 
hemorrhoids and assigning a noncompensable rating for that 
disorder. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in December 1996.  A transcript of 
that hearing is included in the claims folder.  In a December 
1996 Supplemental Statement of the Case the RO hearing 
officer granted a 10 percent rating for hemorrhoids.  The 
veteran continued to appeal for a higher rating.  

In June 1995 the veteran filed a claim for service connection 
for headaches.  In June 1996 the RO entered an administrative 
decision holding that injuries resulting from altercations in 
service on September 6, 1978, February 9, 1980, and March 10, 
1981 were due to the veteran's willful misconduct and were 
not sustained in line of duty.  It is indicated by an earlier 
deferred rating action in May 1996, that one or more of these 
injury residuals consisted of headaches.  The veteran was 
informed of this administrative decision in July 1996.  In 
December 1996 the veteran inquired about the status of his 
claim for service connection for headaches.  In January 1997 
and June 1997 the veteran's representative indicated that 
there was a pending claim for service connection for 
"migraine headaches."  In July 1999 the veteran and his 
representative were advised by letter that the claim for 
service connection for headaches, filed in June 1995, was 
denied because the earlier injuries in service were held to 
be not in line of duty.  In August 1999 the veteran's 
representative filed what he styled as a notice of 
disagreement with the denial of service connection for 
headaches.  

This matter is referred to the RO for clarification as to 
whether the veteran is claiming service connection for 
residuals of injury consisting of headaches or whether he is 
claiming service connection for migraine headaches.  In the 
former instance, the next question would be whether there was 
a timely notice of disagreement with the June 1996 
administrative decision.  If, on the other hand, the claim is 
for service connection for migraine headaches, the RO should 
enter an initial rating action on this issue, which may then 
be subject to appeal.  


REMAND

The veteran contends that his hemorrhoids are more severe 
than is reflected in the currently assigned 10 percent 
disability rating.  

Service medical records showed bleeding hemorrhoids upon a 
service separation examination in August 1983.  

In a July 1995 individual therapy note by a VA psychology 
intern, it was recorded that the veteran was again 
complaining of blood in his stool.  It was further noted that 
there had been a work up for the condition in the past, with 
negative results.  

In May 1996 a VA colonoscopy was performed based on the 
veteran's report of a history of bright red blood per rectum 
for the prior 15 years.  The examiner diagnosed internal 
hemorrhoids and perianal condylomata.  

At an October 1996 VA outpatient treatment, the veteran again 
complained of blood in his stools and reported having had 
this condition for the prior 15 years.  

At a December 1996 hearing before a hearing officer at the 
RO, the veteran testified that he had a once-per-month rectal 
suppositories prescription for his hemorrhoids.  He added 
that he had also been placed on a high fiber diet for the 
condition.  He testified that his hemorrhoids bleed from 
three times per month up to six times per month, with the 
bleeding lasting three to four days.  He testified that when 
he has bleeding, at first it is just when he goes to the 
bathroom, but then at the peak of the bleeding he will have 
to go to the bathroom at least every hour, or sometimes more 
frequently, sometimes all day and through the night.  He 
described the bleeding at such times as blood clots, with an 
appearance like liver.  He testified that his bowel movements 
were regular when his hemorrhoids were not bleeding, but they 
would be approximately every hour, as described, when he had 
bleeding of his hemorrhoids, and this would interfere with 
his sleep and affect how he felt.  He testified that he had 
used up all his sick leave because of the hemorrhoids, and 
also had a lot of leave without pay and had to change jobs a 
lot because of the hemorrhoids.  He testified that he had 
undergone three lower gastrointestinal series through VA 
facilities to investigate his condition, and these have shown 
internal hemorrhoids.  He testified that the physicians were 
fairly certain that the bleeding was from the internal 
hemorrhoids rather than due to some condition of the colon.  
He added that a surgeon had advised that surgery was not 
necessary for the hemorrhoids at the present time.  He 
testified that he had external as well as internal 
hemorrhoids, but he had never had a problem with the external 
hemorrhoids.  He also testified that he had never had a 
protrusion (a prolapse) of the internal hemorrhoids from the 
rectum.  He testified that he has had bleeding hemorrhoids 
for at least sixteen years.  He added that he worked in 
construction, at least in part because he could not sit in an 
office all day due to his hemorrhoids.  

At a March 1997 VA examination, the veteran's history of 
hemorrhoids dating from service was noted.  The veteran 
reported that since service his condition had been fairly 
stable until approximately two years ago, when he again began 
having hemorrhoidal difficulties with bleeding and occasional 
prolapse.  He complained that his hemorrhoids would bleed 
approximately once per week, with accompanying pain.  
However, he stated that the condition was fairly well-
controlled with management of symptoms.  Upon examination, 
there were external hemorrhoidal tags with a possible rectal 
wart, and small internal hemorrhoids.  There was no bleeding 
upon examination.  The examiner noted that the internal 
hemorrhoids were probably the source of the bleeding.  

Hemorrhoids are ratable under Diagnostic Code 7336. 38 C.F.R. 
§ 4.114 (1999).  A 20 percent evaluation may be assigned for 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures.  A 10 percent 
evaluation may be assigned for hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  When hemorrhoids are mild 
or moderate, a noncompensable evaluation is be assigned.  
Diagnostic Code 7336.

Because the VA examiner at the VA examination in March 1997 
did not specify whether the hemorrhoids produced fissures or 
secondary anemia, an appropriate rating for the veteran's 
hemorrhoids cannot be assigned.  Where the medical record is 
insufficient and the claim is well grounded, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 
5 Vet.App.  127, 128 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Therefore, remand is in order 
for an additional VA examination to answer these questions. 

The Board notes that in an August 1996 VA vocational 
assessment, it was recorded that the veteran reported that he 
had been denied Supplemental Security Income once and he had 
reapplied.  As the veteran has not indicated that he has been 
awarded Social Security Benefits based on disability, medical 
records associated with any such Social Security 
determinations need not be obtained.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his hemorrhoids 
since March 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2. .  The veteran should be afforded a VA 
proctology examination to determine the 
degree of severity of his service-
connected hemorrhoids.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
must specifically state whether the 
hemorrhoids produce persistent bleeding, 
whether there is anemia secondary to such 
persistent bleeding, and whether there 
are fissures.  All of these questions 
must be answered.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination does not 
include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
hemorrhoids above the 10 percent 
currently assigned.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



